           Case 1:20-cv-03097-AKH Document 90 Filed 03/04/21 Page 1 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 ELVA CONSTANCE CUNNINGHAM and                                  :
 DARIA ROSS,                                                    :   ORDER DENYING MOTION TO
                                                                :   DISMISS
                                          Plaintiffs,           :
                                                                :   20 Civ. 3097 (AKH)
                            v.                                  :
                                                                :
 GENERAL MOTORS LLC, UWE                                        :
 ELLINGHAUS, et al.,                                            :
                                                                :
                                          Defendants.           :
                                                                :
                                                                :
                                                                :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Plaintiffs commenced this action, alleging discrimination and retaliation in

violation of federal, New York State, and New York City laws, between 2015 and 2017, against

their employer, General Motors, LLC, and against their supervisors. See Compl. Defendant,

Uwe Ellinghaus, the Chief Marketing Officer of the company and the overall manager of the

department in which both Plaintiffs worked, left the company on November 30, 2017 and

returned to Germany, of which he is a citizen. Defendant Ellinghaus moves to dismiss the

Complaint against him, pursuant to Rules 12(b)(6), 12(b)(2), and 12(b)(5) of the Federal Rules of

Civil Procedure, for failure to state a legally sufficient claim for relief, lack of personal

jurisdiction, and insufficient service of process. See ECF No. 74. For the reasons discussed

below, Defendant’s motion is denied.

                                             BACKGROUND

                 Plaintiffs were employed by Defendant General Motors LLC (“General Motors”)

prior to their respective termination in June and December, 2017. See Compl., at ¶¶ 2, 3.
          Case 1:20-cv-03097-AKH Document 90 Filed 03/04/21 Page 2 of 7




Plaintiffs allege that they were victims of discrimination and retaliation in violation of Title VII

of the Civil Rights Act, as amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in

Employment Act of 1967 (“ADEA”), as codified, 29 U.S.C. §§ 621–34; the Americans with

Disabilities Act, as amended, 42 U.S.C. §§ 12111–17 (“ADA”); section 504 of the Rehabilitation

Act, 29 U.S.C. § 794 et seq.; the Family and Medical Leave Act of 1993, 29 U.S.C § 2601 et seq.

(“FMLA”); the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and New

York State and New York City laws. See Compl. On October 8, 2020, Defendant filed his

motion to dismiss.

                                           DISCUSSION

                  I.   Personal Jurisdiction.

               Defendant first argues that the Court lacks personal jurisdiction over him.

“[W]hen a motion to dismiss for lack of jurisdiction is decided on the basis of affidavits and

other written materials, the plaintiff need only make a prima facie showing” of jurisdiction.

MacDermid, Inc. v. Deiter, 702 F.3d 725, 727 (2d Cir. 2012); accord Allianz Glob. Inv’rs GmbH

v. Bank of Am. Corp., 457 F. Supp. 3d 401, 407 (S.D.N.Y. 2020). The court must “construe the

pleadings and affidavits in the light most favorable to plaintiffs, resolving all doubts in their

favor.” Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 85 (2d Cir. 2013); accord

Affiliated FM Ins. Co. v. Kuehne + Nagel, Inc., 328 F. Supp. 3d 329, 333 (S.D.N.Y. 2018). “[A]

prima facie showing suffices, notwithstanding any controverting presentation by the moving

party, to defeat the motion.” Dorchester Fin. Sec., Inc., 722 F.3d at 86 (emphasis in original)

(quoting Marine Midland Bank, N.A. v. Miller, 664 F.2d 899, 904 (2d Cir. 1981)); accord

Allianz, 457 F. Supp. 3d at 407; Esso Expl. & Prod. Nigeria Ltd. v. Nigerian Nat’l Petroleum

Corp., 397 F. Supp. 3d 323, 332 (S.D.N.Y. 2019). “To make out a prima facie case of personal



                                                  2
          Case 1:20-cv-03097-AKH Document 90 Filed 03/04/21 Page 3 of 7




jurisdiction, whether based on general or specific personal jurisdiction, plaintiffs must establish

both ‘a statutory basis’ for jurisdiction and that exercise of such jurisdiction accords ‘with

constitutional due process principles.’” Hiscox Ins. Co. v. Bordenave, No. 18 CIV. 10222

(PAE), 2019 WL 2616338, at *4 (S.D.N.Y. June 26, 2019) (quoting Reich v. Lopez, 38 F. Supp.

3d 436, 454 (S.D.N.Y. 2014), aff’d, 858 F.3d 55 (2d Cir. 2017)). Here, Plaintiffs have

established both a statutory basis and conformance with due process principles.

                   A. Statutory Basis.

               New York’s long-arm statute confers personal jurisdiction on a non-domiciliary,

who “transacts any business within the state or contracts anywhere to supply goods or services in

the state.” N.Y. C.P.L.R. § 302(a)(1). The New York Court of Appeals has held that jurisdiction

exists where: “(i) a defendant transacted business within the state and (ii) the cause of action

arose from that transaction of business.” Johnson v. Ward, 829 N.E.2d 1201, 1203 (N.Y. 2005).

Both the Complaint and Defendant’s own declaration provide that Defendant resided in New

York during Plaintiffs’ employment. See Compl., at ¶ 29; Ellinghaus Decl., at ¶ 7. Plaintiffs’

causes of action against Defendant also arose from Defendant’s alleged discrimination during his

employment with General Motors in New York. See Compl., at ¶ 35–36. Plaintiffs have

therefore established a statutory basis for personal jurisdiction pursuant to section 302(a)(1) of

New York’s Civil Practice Law and Rules.

                   B. Due Process Principles.

               “[T]o exercise jurisdiction consistent with due process, the defendant’s

suit-related conduct must create a substantial connection with the forum.” Walden v. Fiore, 571

U.S. 277, 284 (2014). A court conducts this analysis in two steps: (i) “the court must decide if

the individual or entity has ‘purposefully directed his activities at the forum and the litigation



                                                  3
           Case 1:20-cv-03097-AKH Document 90 Filed 03/04/21 Page 4 of 7




arises out of or relates to those activities’” (the “minimum contacts” analysis); and (ii) “the court

must ‘determine whether the assertion of personal jurisdiction would comport with fair play and

substantial justice’” (the “reasonableness” analysis). In re del Valle Ruiz, 939 F.3d 520, 528–29

(2d Cir. 2019) (internal citations, quotation marks and, alterations omitted) (quoting Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 472, 476 (1985)). The parties’ dispute here centers around the

“reasonableness” analysis, as Defendant concedes that he has minimum contacts with New

York.1 See ECF No. 81, at 17; Ellinghaus Decl., at ¶¶ 7–9.

                  When the existence of minimum contacts is not in dispute, a defendant must

present a “compelling case that the presence of some other considerations would render

jurisdiction unreasonable.” Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 568

(2d Cir. 1996). To determine whether a compelling case exists, courts in this Circuit considers

five factors: “(1) the burden that the exercise of jurisdiction will impose on the defendant;

(2) the interests of the forum state in adjudicating the case; (3) the plaintiff’s interest in obtaining

convenient and effective relief; (4) the interstate judicial system’s interest in obtaining the most

efficient resolution of the controversy; and (5) the shared interest of the states in furthering

substantive social policies.” Id. (citing Asahi Metal Indus. Co. v. Superior Court of California,

Solano Cty., 480 U.S. 102, 113 (1987)). “[D]ismissals resulting from the application of the

reasonableness test should be few and far between.” Id. at 575.

                  Defendant has not made a compelling showing that the Court’s exercise of

personal jurisdiction over him would be unreasonable. As a matter of precedent, “generalized

complaints of inconvenience . . . do not add up to ‘a compelling case that . . . would render

jurisdiction unreasonable.’” Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 173


1
  Defendant also fails to substantively discuss the “minimum contacts” analysis in both his opening and reply briefs.
See ECF Nos. 75, 82.

                                                         4
         Case 1:20-cv-03097-AKH Document 90 Filed 03/04/21 Page 5 of 7




(2d Cir. 2010) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985)); accord RV

Skincare Brands LLC v. Digby Investments Ltd., 394 F. Supp. 3d 376, 385 (S.D.N.Y. 2019).

This heavy burden demanded of Defendant does not falter even if he now resides across the

Atlantic Ocean. See Commodity Futures Trading Comm’n v. TFS-ICAP, LLC, 415 F. Supp. 3d

371, 388 (S.D.N.Y. 2019) (“To be sure, the defendant lives and works in the U.K. But while [the

defendant] argues that submitting to U.S. jurisdiction would be ‘an extraordinary financial,

emotional, and logistical burden,’ he makes no particularized showing of why the burden should

be so great, apart from the understandable difficulties arising from geographical distance.”).

Unlike the defendant in Sharef, there is no evidence of Defendant’s advanced age or lack of

English language skills, both of which could militate against exercising jurisdiction. See S.E.C.

v. Sharef, 924 F. Supp. 2d 539, 548 (S.D.N.Y. 2013). On the other hand, reasons to exercise

personal jurisdiction over Defendant are cogent. The alleged discrimination purportedly took

place in New York against residents of New York in violation of New York law. See ECF

No. 81, at 18–19; see also Int’l Healthcare Exch., Inc. v. Global Healthcare Exch., LLC, 470 F.

Supp. 2d 345, 360 (S.D.N.Y. 2007) (“New York has a particular interest in protecting its

residents under its local human rights laws.”). None of the relevant factors compels dismissal.

Exercising personal jurisdiction over Defendant comports with traditional notions of “fair play

and substantial justice.” Burger King, 471 U.S. at 476 (quoting Int’l Shoe Co. v. Washington,

326 U.S. 310, 320 (1945)). Defendant’s motion to dismiss pursuant to Rule 12(b)(2) is denied.

                II.    Failure to State a Claim.

               Defendant contends that Plaintiffs failed to state a claim against him under

Title VII, the ADEA, the ADA, and the Rehabilitation Act, because these statutes do not provide

for individual liability. See ECF No. 75, at 10. Plaintiffs in their opposition brief have made



                                                 5
          Case 1:20-cv-03097-AKH Document 90 Filed 03/04/21 Page 6 of 7




clear that they are not asserting individual liability against Defendant under these statutes. See

ECF No. 81, at 12 (citing Compl., at ¶¶ 122–30, 155–58, 165–67, 162–215). If that is so, since

Plaintiffs’ employer, General Motors, already is a defendant, there is no need to name individual

defendants for these federal claims. However, the individual defendants, including Defendant

Ellinghaus, are proper defendants under the State and City claims of discrimination. See, e.g.,

N.Y. Exec. L. § 296 et seq.; N.Y. Admin. Code § 8-101 et seq.; N.Y. Lab. L. §§ 160, 195(3).

The claims against the individual defendants are “so related” as to present essentially the same

“case or controversy” as the federal claims against the employer, and the court has supplemental

jurisdiction over the claims. See 28 U.S.C. § 1367(a). Defendant’s motion pursuant to

Rule 12(b)(6) is therefore denied.

               III.    Service of Process.

               Defendant also seeks dismissal under Rule 12(b)(5) for insufficient service of

process. See ECF No. 75, at 17. Specifically, Defendant argues that service by mail or e-mail is

improper under Rule 4(f)(3). In August 2020, the Court granted Plaintiffs’ motion for alternative

service (ECF No. 55) and overruled Defendant’s objection raising the same arguments (ECF

No. 61), finding that service by e-mail, in this case, comports with both international agreement

and constitutional due process. See F.T.C. v. Pecon Software Ltd., No. 12-CV-7186, 2013 WL

4016272, at *3 (S.D.N.Y. Aug. 7, 2013). There is no reason to cause me to change my ruling.

See De Johnson v. Holder, 564 F.3d 95, 99 (2d Cir. 2009) (“The law of the case doctrine

commands that ‘when a court has ruled on an issue, that decision should generally be adhered to

by that court in subsequent stages in the same case’ unless ‘cogent and compelling reasons

militate otherwise.’” (quoting United States v. Quintieri, 306 F.3d 1217, 1225 (2d Cir. 2002))).

Defendant’s motion pursuant to Rule 12(b)(5) is denied.



                                                 6
         Case 1:20-cv-03097-AKH Document 90 Filed 03/04/21 Page 7 of 7




                                         CONCLUSION

               For the foregoing reasons, Defendant’s motion to dismiss is denied, except that

the individual defendants are to be dropped from the federal claims for relief in Counts I, III, IV,

V, VII. The Clerk of Court shall terminate the open motion (ECF No. 74).



               SO ORDERED.

Dated:         March 4, 2021                              ______________/s/______________
               New York, New York                            ALVIN K. HELLERSTEIN
                                                             United States District Judge




                                                 7
